Title: Thomas Jefferson to Benjamin B. Ford, 28 November 1809
From: Jefferson, Thomas
To: Ford, Benjamin B.


          
            Sir
             
                     Monticello 
                     Nov. 28. 09.
          
           
		   
		  If I have ever heard of the name of Benj. B Bernard or of any machine by him invented or improved, it has entirely escaped my recollection. as your letter does not even intimate what was the name, nature or object of the machine, it is
			 impossible for me to say whether I have thought or spoken of it favorably or unfavorably. I am Sir
               
                  
               
          
            Your humble servt
            
                  Th: Jefferson
          
        